DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a method of making an electrochemical cell comprising an anode comprising a metal substrate including a metal mesh, a slurry comprising a layered material comprising an electrolyte of alkali earth metal nitride comprising Ca2N, a conductive carbon comprising carbon black and a liquid binder comprising polyvinylidene difluoride dissolved in N-methyl-2-pyrrolidone does not further comprise a material cited in claim 20 or a conductive diluent; a cathode comprising CuFx and does not further include a conductive diluent and a fluoride ion electrolyte in the reply filed on 8-29-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14, 17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-29-2022.

Specification
The disclosure is objected to because of the following informalities: the parent application US application serial number 15/724,292 needs to be updated to state that it is now US patent 10,727,487.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cathode comprising fluoride ion host materials comprising the ones cited in claim 15 where subscripts x is defined, does not reasonably provide enablement for any cathode material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0006 and 0032-0033].
Claims 1-2, 10-13, 15-16 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an anode comprising the layered material included in an amount of 60-95 weight percent of the slurry, the conductive carbon included in an amount of 1-20 weight percent of the slurry and the liquid binder included in an amount of 1-20 weight percent of the slurry, does not reasonably provide enablement for any amount present for the layered material, the conductive carbon and the liquid binder in the anode.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in the specification in [0064].
Claims 1-6, 10-13, 15-16 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a liquid binder comprising a polymer dissolved in a solvent comprising the polymer cited in claim 7, does not reasonably provide enablement for any liquid binder materials for the anode.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 15 is rejected it is unclear what the subscript “x” consists of.           
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
           Lee et al. (US 2016/0064774) teaches a battery comprising an electrolyte composition comprising Na2PO3F, Na2PO3F and mixtures thereof.  Lee et al. teaches on page 3, example 1, a battery comprising an anode comprising hard carbon, a cathode comprising NaNi½Mn½O2 and an electrolyte comprising NaPF3 and NaPO2F2.  Lee et al. teaches on page 3, [0029], that the cathode active material can comprise Na2FePO4F, Na2MnPO4F, Na2CoPO4F, NaNi½Mn½O2, etc.              Amatucci et al. (US 2014/0087214) teaches on page 13, [0123], a lithium ion battery cell comprising a negative electrode comprising TiS2, a positive electrode comprising LiMn2O4. Amatucci et al. teaches on page 2, [0014], that according to another embodiment the battery cell is a fluoride battery cell.
            Plichta et al. (5,278,004) teaches in claim 3, an electrochemical cell comprising a negative electrode comprising Li2TiS2, LiVSe2, etc. and a cathode comprising CuF2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727